from those raised in his previous petition. 2 See NRS 34.810(1)(b)(2); NRS
                34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.         See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                                  To the extent appellant suggested that his procedural bars
                should be excused because he needed to exhaust his claims for federal
                review, his claim lacked merit. Filing a procedurally barred petition for
                exhaustion purposes is not good cause because appellant's claims were
                reasonably available to be raised in a timely petition.      See Hathaway v.
                State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003); see also Colley v.
                State, 105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989).
                                  To the extent that appellant claimed that the ineffective
                assistance of counsel provided good cause to excuse his procedural defects,
                this claim similarly lacked merit. A claim of ineffective assistance of trial
                or appellate counsel that is itself procedurally barred cannot constitute
                good cause to excuse a procedural defect. See Hathaway, 119 Nev. at 252,
                71 P.3d at 506, and "noncapital petitioners have no right to the effective
                assistance of counsel in post-conviction proceedings," Brown v. McDaniel,
                130 Nev. „ 331 P.3d 867, 871 (2014).
                                  Finally, to the extent appellant suggested that the State's
                violation of Brady v. Maryland, 373 U.S. 83 (1963), provided good cause to
                excuse the procedural bars, his claim lacked merit. Demonstrating a



                         2 Maki   v. State, Docket No 30904 (Order of Affirmance, October 10,
                2000).



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                    meritorious Brady claim may also demonstrate good cause.        See State v.
                    Huebler, 128 Nev. , & n.3, 275 P.3d 91, 95 & n.3 (2012). However,
                    appellant's Brady claim was a bare allegation devoid of specific facts and
                    thus could not have allowed for relief. Cf. Hargrove v. State, 100 Nev. 498,
                    502-03, 686 P.2d 222, 225 (1984).
                                 For the foregoing reasons, we conclude that the district court
                    did not err in denying appellant's petition as procedurally barred, and we
                                 ORDER the judgment of the district court AFFIRMED. 3




                                                                                                 J.


                    cc:   Hon. Lidia Stiglich, District Judge
                          Charles Joseph Maki
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




                          3 We  have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) I947A    0400